PER CURIAM.
Menendez appeals from the summary denial of his petition for writ of habeas corpus. For the reasons expressed, we affirm.
Appellant is confined in the Tomoka Correctional Institution within the territorial jurisdiction of this court. He was convicted and sentenced to life imprisonment for first degree murder by the Circuit Court of Dade County, Florida, outside this court’s territorial jurisdiction. In such a case,
“... the scope of the reviewing court’s inquiry is limited to whether the court that entered the order was without jurisdiction to do so or whether the order is void or illegal. The reviewing court may *544not discharge the detainee if the detention order is merely defective, irregular, or insufficient in form or substance ...”
Alachua Regional Juvenile Detention Center v. T.O., 684 So.2d 814 (Fla.1996).
In this case, as the trial judge determined, the only colorable habeas corpus claim is appellant’s assertion that he was not put on trial for the charged offenses. However, the record clearly refutes that claim. He was tried, convicted and sentenced to death, Menendez v. State, 368 So.2d 1278 (Fla.1979), but the death sentence was reversed by the supreme court. See, Menendez v. State, 419 So.2d 312 (Fla.1982).
The denial of appellant’s petition for writ of habeas corpus is affirmed, without prejudice to his right to seek post-conviction relief in the court which sentenced him.
ANTOON, C.J., THOMPSON, J., and ORFINGER, M., Senior Judge, concur.